DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 10/19/2021 have been entered.
Claims 1 and 3-15 are currently pending.
Claims 11-15 have been withdrawn.
Claims 1 has been amended.
Claim 2 has been canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (EP 2927017A1) in view of Laurence et al. (US 2002/0160680) and in further view of Soroushian et al. (US 5,897,701) and Perez (US 2017/0121227)
Regarding Claim 1, 
Vermeulen does not specifically teach the substrate/carrier is a fiber cement material. Vermeulen does teach the substrate/carrier may be made of wood-based material like MDF, HDF, WPC, or vinyl, metal, glass, stone, ceramic, textile, non-woven fabric, polymeric composite or the like. (Paragraph 0023). 
Laurence teaches a decorative laminate for flooring applications comprising a decorative layers formed on a substrate/carrier (Abstract), where the base carrier is a fiber cement material or a polymer composite. (Claim 1, 31 of Laurence; Paragraph 0057; Abstract). Laurence teaches cement fiberboard provides the advantage of being waterproof over wood materials while also being able to take higher loads. (Paragraph 0018, 0057). Thus, as Laurence teaches fiber cement material provides the advantage of waterproofness and ability to take higher loads, it would have been obvious to one with ordinary skill in the art to use fiber cement as the carrier in Vermeulen. 
Vermeulen and Laurence do not specifically teach the fiber cement carrier material comprises the claimed fibers and the fibers have a length of 5 to 1500 microns and the ratio of fiber length to fiber diameter is in the range of 20:1 to 250:1. 
Soroushian teaches a fiber cement composition material as a building material. (Abstract). Soroushian teaches the fiber cement composition includes cellulose fibers (Claim 1 of Soroushian) with a length of 0.1 to 30 mm, which overlaps the claimed range of 5 to 1500 microns, and a length to diameter ratio of 30 to 3000, which overlaps the length to diameter ratio of 20 to 250. (Column 3, Lines 24-35) Soroushian teaches this fiber cement composite material has improved physical properties over conventional concrete material. (Column 3m, 
Soroushian does not teach the inclusion of the additives recited in Claim 1. However, Soroushian does teach adding other additives to the cement mixture (Claim 26 of Soroushian).
Perez teaches a fiber cement composition with organic fibers. (Abstract; Paragraph 0101). In the cement mixture, Perez teaches adding particles, such as calcium carbonate (chalk) with a median particle size of 1 to 150 microns. (Paragraph 0027, 0059).  This overlaps the claimed range of less than 850 microns. Perez teaches adding particles of this nature help increase the strength of the fiber cement (Paragraph 0006). Thus, it would have been obvious to one with ordinary skill in the art to add particles of the claimed size and composition to the cement composition of Soroushian to further increase strength. 
Regarding Claim 3, Vermeulen teaches the primer layer comprises radiation-curing urethane or urethane acrylate. (Paragraph 0032, 0036). 
Regarding Claim 4, Vermeulen teaches the decorative layer comprises a radiation-curing ink composition. (Claim 5 of Vermeulen; Paragraph 0017)
Regarding Claim 5, Vermeulen teaches the varnish can comprise acrylate, diacrylate methacrylate, urethane or urethane acrylate. (Paragraph 0035-0037).
Regarding Claim 7, 
Regarding Claim 10, Vermeulen teaches the laminate can have tongue-groove locking means (Paragraph 0034), which allows panels to be joined together to form a connected covering. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 for being unpatentable over Vermeulen, Laurence, Soroushian, and Perez as applied in Claim 1, in further view of Schweizer et al. (DE 102012022461 A1). 
Regarding Claim 6, Vermeulen teaches the structured plastic film can be made of PVC or any alternative wear-resistant material. (Paragraph 0022). Vermeulen does not specifically teach the film is made of the claimed plastics. 
Schweizer teaches a decorative laminate (Abstract) comprising a top structured plastic film with a topcoat layer. (Fig. 1). Schweizer teaches the plastics suitable for this top structured layer are polycarbonate (PC), polyethylene terephthalate (PET), polyethylene (PE), polypropylene (PP), and polyvinyl chloride (PVC), as well as mixtures thereof. (Paragraph 0017). Thus, Schweizer teaches these are all functional equivalents for this structured plastic layer. Schweizer teaches these polymer are all suitable in increasing wear-resistance. (Paragraph 0019). 
Thus, as Schweizer teaches theses polymers that are suitable for a structured layer coating to ensure the wear-resistance and the polymers are functional equivalents, it would have been obvious to one with ordinary skill in the art to use the claimed polymers as the structured plastic film of Vermeulen.
Regarding Claim 8, Vermeulen teaches the structured plastic film can be embossed (Paragraph 0018). Vermeulen does not teach the embossing depth.
Schweizer teaches the embossing depth is at least 100 microns. (Paragraph 0019). This overlaps the claimed range of 60 to 180 microns. Schweizer teaches this allow for abrasion resistance and prevents falling when the covering is stepped on, while also allowing for the decorative register to be visible. (Paragraph 0015, 0019) Thus, as Schweizer teaches embossing to the claimed range improve abrasion resistance, prevents falling and allows the decorative design to match up, it would have been obvious to one with ordinary skill in the art to emboss the plastic film of Vermeulen to the claimed range. 
Furthermore, the embossing depth is a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPG 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 282 (1984) See MPEP 2144.04.

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Vermeulen, Laurence, Soroushian, and Perez as applied in Claim 1 above, in further view of Chen et al. (US 2004/0086678)
Regarding Claim 9, Vermeulen teaches the laminate can have further coatings on top and wear desiring properties are desired for the top of the laminate. Vermeulen does not teach a varnish comprising the claimed polymeric components as the topcoat layer.
Chen teaches a decorative surface covering (Abstract), where a top coat varnish is applied to embossed film to protect the decorative from wear/abrasion. (Paragraph 0030-. 
Response to Arguments
The prior §112 rejection has been withdrawn, due to Applicant’s amendments.
Applicant’s arguments regarding §103 rejections have been fully considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781